Citation Nr: 1711369	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  14-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to November 1985.  He died in April 1999, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In the October 2011 rating decision, the RO indicated that it conducted a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2015).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  In the rating decision, the RO noted that VA's Secretary had established that hairy cell and other chronic B-cell leukemias warrant presumptive service connection based on an association between exposure to herbicide agents used in Vietnam and the subsequent development of those types of leukemias.  See 38 C.F.R. § 3.816 (2016).  The RO determined that the Veteran did not have service in the Republic of Vietnam, and, therefore, service connection for the cause of the Veteran's death for purposes of entitlement to retroactive benefits was denied.  

In her March 2014 substantive appeal, the appellant requested a hearing before the Board; however, she subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she has contended that the Veteran developed non-Hodgkin's lymphoma as a result of exposure to herbicide agents during his service aboard the USS Perry (DD-844) and the USS Guam (LPH-8).  See, e.g., May 2010 report of general contact; September 2012 notice of disagreement.  

The Veteran's death certificate identified the immediate cause of death as B-cell lymphoma.  At the time of the Veteran's death, service connection was established for gout and osteoarthritis of the lumbosacral spine.  

The Veteran's service personnel records reflect that he served aboard the USS Perry from approximately October 1964 to April 1967.  In addition, a June 1965, service personnel record noted that the Veteran volunteered for duty in Vietnam.  In May 1967, the Veteran transferred to the Naval Station in Newport, Rhode Island.  Service personnel and service treatment records dated from May 1967 to January 1971 continue to document service at the Naval Station in Newport, Rhode Island.  The Veteran also served aboard the USS Guam from April 1971 to April 1974.  He transferred to the Naval Station in Norfolk, Virginia, on April 19, 1974, and he reported for duty at the Enlisted Personnel Management Center in New Orleans, Louisiana, in May 1975.

The record reflects that the AOJ submitted a request to the National Personnel Records Center (NPRC) and received a response that there was no evidence to substantiate that the Veteran had service in the Republic of Vietnam.  See October 2010 Personnel Information Exchange System (PIES) response.  The AOJ also obtained the unit awards and campaign participation register for the USS Perry and USS Guam.  The register indicated that the USS Perry was awarded the Vietnam Service Medal in 1969 and 1972; however, there was no indication that the USS Perry received such an award while the Veteran was aboard the ship.  In addition, there was no indication that the USS Guam conducted operations near Vietnam.  Notably, however, the specific locations of the USS Perry and USS Guam during the Veteran's periods of service were not provided.

Service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313 (b).  The United States Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who were not exposed to herbicides, but served exclusively aboard ships that traveled off the coast of Vietnam.  Hass v. Peake, 525 F.3d 1168, 1192 (Fed. Cir. 2008); see also, VA Adjudication Procedures Manual, M21-1, IV.ii.2.C.3.o.

The Veteran's private medical records reflect that he was diagnosed with B-cell lymphoma of the left adrenal and right kidney, large cell type.  See February 1999 private medical record.  B-cell lymphoma is defined as any in a large group of non-Hodgkin lymphomas characterized by malignant transformations of the B lymphocytes.  See Dorland's Illustrated Medical Dictionary, 1086 (32d ed. 2012).  However, it is unclear whether the USS Perry and USS Guam operated in the waters off the shore of Vietnam during the Veteran's service aboard the ships.  Therefore, a remand is necessary for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who treated the Veteran prior to his death.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should determine if the USS Perry (DD-844) and the USS Guam (LPH-8) traveled off the coast of Vietnam while the Veteran was aboard. 38 C.F.R. § 3.313; Hass v. Peake, 525 F.3d 1168, 1192 (Fed. Cir. 2008); see also VA Adjudication Procedures Manual, M21-1, IV.ii.2.C.3.o.

It should be noted that the Veteran's service records show he served aboard the USS Perry from approximately October 1964 to April 1967 and aboard the USS Guam from April 1971 to April 1974.  

All attempts and responses should be documented in the claims file.   

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




